Citation Nr: 1010571	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.

2.	Entitlement to service connection for a lumbar spine 
disability.

3.	Entitlement to an initial compensable rating for the 
residuals of an appendectomy.

4.	Entitlement to an initial rating higher than 10 percent 
for chronic cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to June 2002.         

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran and his spouse testified during an August 2006 
videoconference hearing before the undersigned Acting 
Veterans Law Judge. The Board's  December 2006 
decision/remand in part remanded the claims presently on 
appeal for further evidentiary development.

The Board will decide the claim for an increased rating for 
the residuals of an appendectomy. The remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	Throughout the appeal period, the Veteran has had some 
pain and discomfort due to the residuals of an appendectomy, 
but no further symptomatology such as disturbance of 
motility,           or reflex disturbances to warrant 
application of the rating criteria based upon peritoneal 
adhesions. 

2.	The operative scar from an appendectomy does not meet 
the minimum requirements for a compensable rating based on 
surface area. There is no indication of scar instability, or 
pain on examination. There also is no functional limitation 
from the scar.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of an appendectomy are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7301; 4.118, Diagnostic Codes 7801-
7805 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 
5126 (West 2002 & Supp. 2009), prescribes several 
requirements as to VA's duty to notify and assist a claimant 
with the evidentiary development of a pending claim for 
compensation or other benefits. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from January 2007 and December 2002. The 
May 2004 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to an increased 
disability rating.           The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,        16 
Vet. App. 183, 186-87 (2002).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial December 2002 VCAA notice 
correspondence was sent before issuance of the rating 
decision on appeal, and met the standard for timely notice. 
The January 2007 notice correspondence did not comport with 
this standard. However, the Veteran has had an opportunity to 
respond to the relevant VCAA notice in advance of the July 
2009 Supplemental SOC (SSOC) readjudicating the claim. There 
is no indication of any further available evidence or 
information to be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007). 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through arranging for him to undergo a 
VA examination. See 38 C.F.R. §4.1           (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided several personal 
statements. He has testified during an August 2006 Board 
videoconference hearing. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

The RO has evaluated the Veteran's residuals of an 
appendectomy as noncompensable in accordance with 38 C.F.R. § 
4.114, Diagnostic Code 7301 pertaining to adhesions of the 
peritoneum. The diagnostic code on occasion has been 
incorrectly listed as Diagnostic Code 7508 for 
nephrolithiasis (kidney stones). This would not apply as the 
Veteran has not experienced nephrolithiasis, particularly as 
symptomatic of his service-connected removal of the appendix.          
In any event, it is clear from available documentation that 
the rating criteria actually applied has been Diagnostic Code 
7301.  

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild symptoms. A 10 percent rating is warranted 
for moderate symptoms, including pulling pain on attempting 
to work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension. A 30 
percent rating is warranted for moderately severe symptoms, 
including partial obstruction manifested by delayed motility 
of barium meal and less frequent and less prolonged episodes 
of pain. A 50 percent rating is warranted for severe 
symptoms, including definite partial obstruction shown by x-
ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage. A note to that criteria provides that ratings for 
adhesions will be considered when there is history of 
operative or other traumatic  or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain. 38 C.F.R. § 4.114, Diagnostic Code 7301.

The Board will also consider the rating provisions for the 
evaluation of scars in this instance. The appendectomy 
procedure itself was performed during service without any 
internal complications, and the Veteran's current reported 
difficulty is with discomfort at the site of the operative 
scar. There is a potential basis of entitlement to separate 
compensation for an operative scar, apart from the surgery 
itself.               See 38 C.F.R. § 4.14 (under the rating 
schedule, separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars other 
than on the head, face, or neck, that are deep or that cause 
limited motion, and cover an area of at least           6 
square inches (39 square cm.) warrant a compensable 
evaluation. According to Diagnostic Code 7802, scars other 
than on the head, face, or neck, that are superficial and do 
not cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation. 

Diagnostic Code 7803 provides that a scar that is superficial 
and unstable warrants the assignment of a maximum 10 percent 
rating. Note 1 to that criteria defines an unstable scar as 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that 
a superficial scar is one not associated with underlying soft 
tissue damage. Under Diagnostic Code 7804,           a scar 
that is superficial and painful on examination warrants the 
assignment of             a 10 percent rating. 
 
Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of the affected 
part.

The report of a February 2003 VA general medical examination 
indicates in part that on physical evaluation the abdomen was 
flat, with no tenderness. The liver and spleen were not 
enlarged. There were no masses or bruits. The abdominal aorta   
was not present. The diagnosis of several medical conditions 
did not identify or otherwise pertain to a prior appendectomy 
procedure. 

During the August 2006 videoconference hearing, the Veteran 
described having had discomfort and irritation to the 
operative scar area from his appendectomy when  the skin came 
into contact with his clothes. 

In December 2006, the Board remanded this claim for a VA 
Compensation and Pension examination to determine the extent 
of residual scarring associated with service-connected 
disability.

The Veteran underwent a June 2009 VA examination for the 
evaluation of scars. The Veteran did not report having had 
any pain or skin breakdown. The medical history was of a 
residual scar after an emergency appendectomy. The Veteran 
stated that the scar became irritated when it was rubbed at 
times by his pants or pinched. On physical examination, there 
was a scar present on the right lower abdomen, with a maximum 
width of 0.4-cm and maximum length of 7-cm. There was no 
tenderness on palpation, or adherence to underlying tissue. 
There was no underlying soft tissue damage, skin ulceration 
or breakdown over the scar. The scar did not result in 
limitation of motion or loss of function. The diagnosis was 
right lower appendectomy scar, asymptomatic. 

The competent evidence of record does not provide a basis for 
assignment of an initial compensable rating for the Veteran's 
residuals of an appendectomy. Under the rating criteria for 
adhesions of the peritoneum, Diagnostic Code 7301 requires 
that in order to apply this criteria, there must exist at 
least two of the following -- disturbance of motility, actual 
partial obstruction, reflex disturbances, or presence of 
pain. Here, the Veteran complains of some pain at the 
operative scar site, but there is no indication of additional 
qualifying impairment upon which to apply Diagnostic Code 
7301. The VA examination showed no signs of disturbance of 
motility, obstruction, or reflex disturbance, nor does the 
Veteran allege any of the above exists. Thus, application of 
Diagnostic Code 7301 would not be valid in this instance. 
This is notwithstanding the Veteran's description of pain and 
discomfort  at the adhesion site. Absent further initial 
symptomatology besides some pain,            the rating 
provisions of Diagnostic Code 7301 cannot be objectively 
considered. 

The Board has further taken into account the criteria for the 
evaluation of scars.  The operative scar from appendectomy 
site does not meet the minimum surface area requirements for 
a compensable rating under Diagnostic Codes 7801 or 7802. 
There is no indication of superficial and unstable 
characteristics to warrant a compensable rating under 
Diagnostic Code 7803. Considering Diagnostic Code 7804, the 
scar was not painful on examination as there was no 
tenderness on palpation. While the Veteran reported some 
discomfort from contact of the skin surface with clothes,   
the total lack of any pain on objective evaluation indicates 
the general absence of a consistently painful scar that would 
warrant a compensable rating under Diagnostic Code 7804. 
Finally, the VA examiner found there was no limitation of 
motion or loss of function from the scar, and hence no basis 
for any evaluation pursuant to Diagnostic Code 7805. 
Accordingly, the additional rating provisions pertinent to 
scars does not permit assignment of a compensable rating in 
this case.

A noncompensable evaluation remains the proper rating for 
residuals of an appendectomy under the VA rating schedule. 
Given the absence of any incremental increases in disability 
since the effective date of service connection, there is no 
basis to assign a staged rating at any point for the 
disability in question.                    See Fenderson, 
supra. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected residuals of an appendectomy has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. A June 2009 VA 
examination clarified that there was no limitation of 
function attributable to the scar.                Moreover, 
the Veteran remains employed on a full-time basis. The 
Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in           
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying the claim for an 
initial compensable rating for residuals of an appendectomy. 
The preponderance of the evidence is unfavorable on the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A compensable rating for the residuals of an appendectomy is 
denied.


REMAND

Further evidentiary development of the claims remaining on 
appeal is required before issuance of a decision on these 
matters.

As to the claimed left shoulder disability, the Veteran 
underwent a VA orthopedic examination in June 2009. The VA 
examiner indicated his review of the claims file. A medical 
history was noted as to an initial shoulder dislocation 
during service in 1993 or 1994, followed by a repeat episode 
in 1996. There was X-ray evidence at that time indicating 
some slight downsloping of the acromion consistent with 
impingement syndrome. The assessment was left shoulder pain. 
The VA examiner commented that it was likely that this 
shoulder pain was contributed to by shoulder dislocation 
beginning during the Veteran's service. 

The above opinion is not sufficient to substantiate an award 
of service connection, in that it does not conclusively 
identify any current disability as the basis for the claim. 
The manifestation of pain or discomfort alone, without an 
underlying diagnosed malady or condition, cannot constitute a 
specific disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). There is mention in passing of possible shoulder 
impingement, but no confirmation of the same. Thus, a current 
disability has not yet been established. The VA examiner's 
opinion purporting to link left shoulder pain with an 
incident of service cannot be dispositive.

The Board finds that the Veteran should be afforded one 
further opportunity to identify pertinent medical records, 
whether from VA or private treatment sources, involving a 
current left shoulder disability. The June 2009 VA 
examination report refers to May 2008 rotator cuff repair 
surgery; however, records of this procedure have not yet been 
identified and associated with the record. The Veteran is 
requested to indicate where he underwent the May 2008 
surgery, and the sources of any other post-service treatment. 
The RO/AMC should then obtain the requested records, based on 
the information received. 

Following this, the case should be returned to the June 2009 
VA examiner for a supplemental medical opinion as to whether 
there is a current identifiable left shoulder disability, 
apart from left shoulder pain alone. Provided this is the 
case, the examiner should clarify whether the present 
diagnosed disability has a causal association with the 
Veteran's service. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

Regarding the claim for service connection for a lumbar spine 
disability, in December 2006 the Board remanded this matter 
for a VA Compensation and Pension examination to address the 
nature and etiology of the disorder claimed. A June 2009 VA 
orthopedic examination report notes X-ray findings of mild 
degenerative joint disease at L5-S1. The diagnosis was 
"subjective complaints with low back pain, normal 
examination, but with very mild degenerative changes on   X-
ray." No etiology opinion was provided. This opinion is 
essentially indeterminate, as it does not conclusively state 
whether there is a current disability related to service. 
Assuming arguendo that there is degenerative joint disease of 
the lumbar spine, the issue must be further addressed of 
whether that disorder has a causal nexus to the Veteran's 
service. Hence, a supplemental opinion is also required on 
the examiner's opinion regarding the correct diagnosis, and 
if verified, whether there is any etiological relationship to 
service.  

Regarding the claim for increased rating for chronic cervical 
strain, the Veteran last underwent VA examination for this 
condition in February 2003. A more contemporaneous 
examination is required to obtain a complete depiction of the 
extent of service-connected disability. See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination."). See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should contact the Veteran 
and request that he identify all further 
sources of treatment for a current left 
shoulder disability, including with 
reference to a May 2008 rotator cuff 
repair procedure. Provide the Veteran with 
medical authorization forms to permit the 
release of any relevant private medical 
records. Then obtain the identified 
medical records based upon the Veteran's 
response.

2.	The RO/AMC should return the claims 
folder to the VA examiner who conducted 
the VA examination of            June 
2009, and request a supplemental opinion 
on the following issues: 

a)	Whether there is a confirmed 
diagnosis of a current left shoulder 
disability, apart from pain in 
itself, and if so whether such 
disability is at least as likely as 
not (i.e., 50 percent or greater 
probability) etiologically related to 
the Veteran's service. 

b)	Whether there is a confirmed 
diagnosis of a current lumbar spine 
disability, apart from pain in 
itself, and if so whether such 
disability is at least as likely as 
not (i.e., 50 percent or greater 
probability) etiologically related to 
the Veteran's service. 

A clear rationale should be stated for all 
conclusions reached. 

Provided that the June 2009 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an orthopedic 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries set forth above regarding 
the claimed disabilities. 

3.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected chronic cervical strain.            
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.         All 
indicated tests and studies should be 
performed,         and all findings should 
be set forth in detail.  

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected chronic 
cervical strain. In examining the Veteran, 
the examiner should report complete range 
of motion findings for the cervical spine. 
The examiner should indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joint is used repeatedly 
over a period of time. The examiner should 
also determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion lost 
due to any weakened movement, excess 
fatigability or incoordination. 


4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims of service connection for a 
left shoulder disability and lumbar spine 
disability, and for a higher initial 
rating for chronic cervical strain, based 
upon all additional evidence received. If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished with an 
SSOC and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


